







Exhibit 10.1




Rules for Cash Incentive Awards under the
Constellation Brands, Inc. Long-Term Stock Incentive Plan


1.
Background. This document describes the rules applicable to “Cash Incentive
Awards” granted under Section 10 of the Constellation Brands, Inc. Long-Term
Stock Incentive Plan, as Amended and Restated July 18, 2017 (the “Plan”), and
shall be referred to as the Annual Management Incentive Program. The Committee
adopts these rules pursuant to Section 2 of the Plan. Capitalized terms not
specifically defined herein have the meanings specified in the Plan.



2.
Participation. The Committee shall determine in writing who shall receive
Awards. Individuals may be granted Awards at any time during a Performance
Period provided that such addition occurs before December of the Performance
Period. Payments under an Award shall be prorated based on the period of time
worked during a Performance Period. An individual granted an Award has no vested
or contractual right to the compensation provided herein. An individual who is
designated as a Participant for a given Performance Period is not guaranteed or
assured of being selected for participation in any subsequent Performance
Period.



3.
Performance Metrics. The Committee will establish in writing at the time or
times that it deems appropriate an Award Schedule for each Award, including any
target award level and any applicable range of performance (e.g., threshold,
target and maximum levels).



4.
Determination of Awards. Following the completion of the Performance Period, the
Committee shall determine the extent to which the Performance Goals have been
achieved. A Participant’s Award may be calculated by multiplying the
Participant’s Salary by the Participant’s target award level and performance
level (e.g., threshold, target, maximum, etc.) set forth in the Award Schedule
with respect to each Performance Goal, and multiplying such amount by the
percentage of the Award allocated to that Performance Goal under the Award
Schedule. If the actual performance level falls between the designated levels of
performance set forth in the Award Schedule, the percentage by which the
Participant’s salary is multiplied may be interpolated. A similar calculation is
performed for all of the Performance Goals, and the Participant’s total Award
may be the sum of these calculations. The Committee may increase or decrease the
amount to be paid under an Award in its sole discretion to adjust for events not
considered when it determined the Performance Goals or to take into account
individual performance.



5.
Payment of Awards. The Committee shall approval the payment of Awards to
Executive Officers. Payments shall in no event be made later than the 15th day
of the third month following the end of the Performance Period.



6.
Termination of Employment. Except as set forth below, in the event that a
Participant terminates employment for any reason before the last day of the
Performance Period, the Participant will forfeit all rights to an Award with
respect to that Performance Period.



In the event of a Participant’s Retirement, Disability, death, or involuntary
termination without Cause prior to the end of the Performance Period, the
Company will pay a ratable portion of the Award that would have been paid to the
Participant if the Participant had not terminated employment. Such Award, if
any, will be paid at the same time Awards are paid to similarly situated
Participants who do not terminate employment. The ratable portion of the Award
shall be determined by multiplying the Award that would have been paid to the
Participant if the Participant had not terminated employment by a fraction, the
numerator of which is the number of full or partial months during the
Performance Period during which the Participant was employed, and the
denominator of which is the number of calendar months in the Performance Period.







--------------------------------------------------------------------------------









In the event of a Participant’s termination of employment on or after the last
day of the Performance Period and before the payment date for any reason, the
Committee will pay the Participant the Award that would have been paid to the
Participant if the Participant had not terminated employment. Such Award, if
any, will be paid at the same time Awards are paid to similarly situated
Participants who do not terminate employment.


7.
Effect of a Change in Control. In the event of a Change in Control, as defined
under the Plan, the Performance Period shall end on the date of the Change in
Control and the Performance Goals shall be adjusted to reflect the early
termination of the Performance Period. If the Performance Goals, as adjusted,
are deemed satisfied by the Committee, a Participant may receive a ratable
portion of the Award that would have been paid if the Performance Period had not
been terminated early and the Performance Goals had been satisfied. The ratable
portion of the Award shall be determined by multiplying the original Award by a
fraction with a numerator equal to the number of months from the first day of
the Performance Period to the date of the Change in Control (including any
fractional month) and a denominator equal to twelve.



8.
No Right to Employment. Receiving an Award shall not confer upon any Participant
any right to continued employment. The right to dismiss any employee with or
without cause or notice is specifically reserved to the Company.



9.
Withholding for Taxes. Payments under an Award shall be treated as supplemental
wages when determining the amount of any federal or state taxes or other
employment related withholdings required by law to be withheld with respect to
such payments.



10.
Definitions.



“Award” shall mean a Cash Incentive Award as defined under Section 10 of the
Plan.


“Award Schedule” shall mean the documentation that sets forth the Performance
Goals applicable to an Award(s) for a Performance Period, including any target
award level and any applicable range of performance.


“Cause” means gross negligence or willful misconduct or commission of a felony
or an act of moral turpitude determined by the Chief Executive Officer of the
Company or the Board to be detrimental to the best interests of the Company or,
such other definition set forth in a written employment agreement with the
Company.


“Company” shall mean Constellation Brands, Inc. and its direct and indirect
subsidiaries.


“Disability” means, unless the Committee specifies otherwise in a Participant’s
Award document, a termination of employment due to the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than six months, all as verified by a physician acceptable
to, or selected by, the Company.


“Performance Period” shall be the period commencing on March 1 and ending on the
last day of February.


“Retirement” means a termination of employment by an employee who is at least 60
years of age and after at least 5 years of service with the Company, other than
when grounds exist for the employee’s termination for Cause.


“Salary” shall mean the Participant’s actual base compensation earned for the
applicable Performance Period. Actual base compensation earned shall be
determined exclusive of any other compensation such as equity or cash-settled
awards or grants of any kind, any income related to equity or cash-settled
awards





--------------------------------------------------------------------------------









(such as from stock option exercises, equity vesting events, dividends, or
dividend equivalents), annual or one-time bonus awards, etc.



